DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to a power cable.
Group II, claim(s) 13-16, drawn to a process for producing a power cable.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a power cable having a tension member and one or more conductors in an insulation layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lund (Pub. No. US 2012/0234596).  Lund discloses a cable 100 (fig. 2) having an insulation layer 50 with conductors 30 and tension member 110 embedded within.  
During a telephone conversation with Gerard Wissing on 4/7/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the semi-conductive outer screen surrounding the second insulation layer from claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitations “a second semi-conductive outer screen…, a third semi-conducting outer screen” is unclear since there is no first semi-conductive outer screen.  In order to further prosecution, the examiner interprets the limitation to be “a second semi-conducting outer screen.”
	 Regarding claim 10, the limitation “a first metallic screen and/or a second metallic screen” is ambiguous.  It is unclear if the limitation requires a first metallic screen, a second metallic screen, or both metallic screens.  In order to further prosecution the examiner interprets the limitation to be “a first metallic screen and
	 Regarding claim 11, the limitation “wherein the first and/or second metallic screens” is ambiguous.  It is unclear if the limitation requires a first metallic screen, a second metallic screen, or both metallic screens.  In order to further prosecution the examiner interprets the limitation to be “wherein the first and
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
claim 8 recites the broad recitation “a non-crosslinked, solid polymer”, and the claim also recites “preferably ethylene, polyethylene or ethylene propene rubber” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lund (Pub. No. US 2012/0234596).
As to claim 1, Lund discloses a power cable 100 (fig. 2) for subsea applications comprising:
a tension member 110, placed in a centre of the power cable;
a first insulation layer 50, the tension member being embedded in the first insulation layer; and  
an outer protective sheath 80; 
wherein the power cable includes one or more first aluminum conductors 30 (¶0031) embedded within the first insulation layer, the first insulation layer including non-cross-linked, solid (poly)ethylene or non-cross-linked, solid ethylene propene rubber (¶0040 discloses using polymeric materials such as polyethylene).
As to claim 2, Lund discloses a first semi-conductive outer screen 40 positioned between the tension member and the insulation layer and a second semi-conductive outer screen 60 surrounding the insulation layer.  
As to claim 4, Lund discloses that the power cable has a circular cross-section (fig. 2), the power cable further comprising and wherein the one or more first aluminum conductors includes two or more first aluminum conductors configured within the power cable in a circumferentially equidistant manner (fig. 2; ¶0032).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (Patent No. US 4,079,190) in view of Lund (Pub. No. US 2012/0234596).
As to claim 1, Jones discloses a power cable for subsea applications (fig. 2) comprising:
a tension member 12, placed in a centre of the power cable;
a first insulation layer 14, the tension member being embedded in the first insulation layer (fig. 2); and 
an outer protective sheath 20; 
wherein the power cable includes one or more first conductors 13 embedded within the first insulation layer, the first insulation layer including non-cross-linked, solid (poly)ethylene or non-cross-linked, solid ethylene propene rubber (col. 2 lines 31-36).
However, Jones does not disclose one or more first aluminum conductors.
Lund discloses one or more first aluminum conductors (¶0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have one or more first conductors of Jones be formed of aluminum as taught by Lund since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As to claim 6, Jones in view of Lund discloses that wherein the tension member comprises a wire-bundle (Jones, fig. 2) and wherein the first aluminum conductors comprise one or more rings of aluminum wires (Lund, fig. 2; Jones, fig. 2).  

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (Pub. No. US 2012/0234596) in view of McCullough et al. (Pub. No. US 2012/0168199) and Wang (CN 10393875A).
As to claim 9, Lund discloses a multi-core power cable 200 (fig. 3) comprising: 
at least one power cable 100 that includes: 
a first insulation layer 50 having embedded therein one or more first aluminum conductors 30 (¶0031) and a tension member 50, the first insulation layer being made of a non-cross-linked, solid ethylene, polyethylene or a non-cross-linked, solid ethylene propene rubber (¶0040 discloses using polymeric materials such as polyethylene); and 
an outer protective sheath 80; Page 4 of 7 Application No.: TBDExaminer: TBD 
Attorney Docket No.: 357-0002USArt Unit: TBDone or more weight elements 210; 
a second insulation layer 300 surrounding the at least one cable, the one or more weight elements.
However, Lund does not disclose at least one functional element; a second insulation layer surrounding the at least one functional element; and a semi-conductive outer screen surrounding the second insulation layer.
McCullough discloses a multicore submarine cable having power and optical fiber cables (figs. 1A-1C; ¶0007).
Wang discloses a semi-conductive outer screen 4 surrounding an insulating layer 3 (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cable of Lund have at least one functional element as similarly taught by McCullough in order to provide fiber optic communication cables to subsea applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cable of Lund have a semi-conductive outer screen surrounding the second insulation layer as similarly taught by Wang in order to improve transmission by shielding noise.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (Pub. No. US 2012/0234596) in view of Spalding et al. (Pub. No. US 2016/0055943).
As to claim 12, Lund does not disclose a lead jacket surrounding the outer sheath.  
Spalding discloses a lead sheath 404 (fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cable of Lund have a lead jacket surrounding the outer sheath as similarly taught by Spalding in order to provide protection from contaminants such as moisture to the layers beneath.

Allowable Subject Matter
Claims 3, 5, 7-8, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 2, a combination of limitations that discloses a second insulation layer surrounded by a third semi-conducting outer screen, the second insulation layer surrounding the second semi-conducting outer screen, wherein one or more second aluminum conductors are embedded within the second insulation layer.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 4, a combination of limitations that discloses that a mid-point of each first aluminum conductor lies on a straight line passing through a mid-point of the power cable and through a mid- point of exactly one second aluminum conductor.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 6, a combination of limitations that discloses a semi-conductive outer screen surrounding the insulation layer, a second insulation layer surrounding the second semi-conducting outer screen, and a second semi-conducting outer screen surrounding said second insulation layer.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses a first metallic screen and a second metallic screen wrapped by a semi-conductive tape wrapping and positioned immediately inside the outer sheath.  None of the reference art of record discloses or renders obvious such a combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/            Examiner, Art Unit 2847                                                                                                                                                                                            /HOA C NGUYEN/Primary Examiner, Art Unit 2847